DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant is advised that the listing of references in the remarks is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.05 states, 
Occasionally, documents are submitted and relied on by an applicant when replying to an Office action. These documents may be relied on by an applicant, for example, to show that an element recited in the claim is operative or that a term used in the claim has a recognized meaning in the art. Documents may be in any form but are typically in the form of an affidavit, declaration, patent, or printed publication.
To the extent that a document is submitted as evidence directed to an issue of patentability raised in an Office action, and the evidence is timely presented, applicant need not satisfy the requirements of 37 CFR 1.97 and 37 CFR 1.98 in order to have the examiner consider the information contained in the document relied on by applicant. In other words, compliance with the information disclosure rules is not a threshold requirement to have information considered when submitted by applicant to support an argument being made in a reply to an Office action. However, consideration by the examiner of the document submitted as evidence directed to an issue of patentability raised in the Office action is limited to the portion of the document relied upon as rebuttal evidence; the entirety of the document may not necessarily be considered by the examiner.

  In this instance Applicant cites a website (See p. 10/12 of Applicant Remarks filed 3/9/2021) to support the argument that pressure welding is a known technique, but does not provide the document in question. Accordingly the document has not been considered by the Examiner.


Response to Arguments
Applicant's arguments filed 3/9/2021 regarding rejection of the claims under 35 U.S.C. 112(b) have been fully considered but they are not persuasive. 
Applicant argues that the term “easy-to-tear” is definite. This argument is not persuasive. Although Applicant provides a citation from the specification describing the operation of the sealing membrane, it does not clarify the term sufficiently to make the term definite. In the opinion of the Examiner, the term “easy to tear” is indefinite because it is a relative term of degree. It is unclear what levels of resistance to tearing would fall within, and also outside the bounds of the term “easy to tear”. 
Applicant argues that the term “basically kept smooth” is definite. This argument is not persuasive. Applicant’s arguments appear to attempt to show that the specification provides support for the term; but does not address how the term particularly points out and distinctly claims the subject matter in a manner which makes the metes and bounds of the claim clear. The term, “basically kept smooth” is a relative term of degree, and renders the claim indefinite because it is unclear what degree of smoothness is required by the claim. Examples of similar relative terms which may or may not overlap in scope with “basically kept smooth” are: ‘kept mostly smooth’, ‘almost kept smooth’, ‘kept perfectly smooth’, ‘kept somewhat smooth’. Examiner provides these examples to demonstrate that it is not smoothness in itself which renders the claim indefinite, but rather the words such as ‘basically, or almost, or somewhat, or very’, which confer the degree of smoothness. It is that degree of smoothness which is unclear and renders the claims indefinite.
Applicant’s arguments, see Remarks, filed 3/9/2021, with respect to rejection of claims 3 and 26 under 35 U.S.C. 103 over Qiu et al. (US Pre-Grant Publication 2015/0202120) in view of Fowles et al. (US Pre-Grant Publication 2004/0199139) have been fully considered and are persuasive. Specifically, Applicant’s incorporation of the previously indicated allowable subject matter of claim 4 into claim 3 is 
Applicant replaced the term “in a press welding way” with the tem “pressure welding” and argues that the term, “pressure welding” is definite. This argument is persuasive. However, Examiner would note that the term “in a press welding way” is still present in claims 3, 5, 8, 10, 15, and 26-27; the term “in a press welding way” is indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 13, 15-18, 20-21, and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "easy-to-tear" in claims 1, 3, 5, and 13 is a relative term which renders the claim indefinite.  The term "easy-to-tear" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

basically kept smooth" in claims 1, 3, and 5 is a relative term which renders the claim indefinite.  The term "basically kept smooth" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claims 3, and 5 recite the term, “press welding way”, however it is unclear what is required by the limitation. Therefore the metes and bounds of the claims cannot be determined and the claims are indefinite.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “tabled” in claim 17 is used by the claim in a manner which is unclear while the accepted meaning is “to postpone consideration of, or to place down until later.” The term is indefinite because the specification does not clearly redefine the term.

Claims 2, 6-10, 13, 15-18, 20-21, and 26-27 are rejected for depending from a claim which is indefinite.

Allowable Subject Matter
Claims 1-2, 3-10, 13, 15-18, 20-21, and 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The closest prior art of record is Qiu et al. (US Pre-Grant Publication 2015/0202120), Fowles et al. (US Pre-Grant Publication 2004/0199139), Lev et al. (US Pre-Grant Publication 2015/0209230), Sancoff et al. (US 5,397,303), and Paproski et al. (US Pre-Grant Publication 2006/0184103).
Qui teaches substantially the device of claims 1, 3, and 5 but fails to teach the elastic clamping mechanism as claimed.
Fowles teaches a device for medicament mixing which includes an elastic clamping jaw, however the elastic clamping jaw is not integrated with the needle plate (as in claim 1), does not serve as a limit protrusion (as in claim 4), and is not retained by a limit structure of a mixing cup as claimed.
Lev teaches an elastic clamping structure having a base, a support column, an elastic ring, and a plurality of elastic jaws arranged as claimed. Lev fails to teach that the elastic clamping base comprises a limit protrusion, is retained by a limit protrusion, or is integral to a needle plate as claimed.
Sancoff teaches a device for mixing comprising a needle plate which is integral with a vial retaining mechanism comprising elastic jaws, and is retained by a limit protrusion. Sancoff fails to teach that the elastic clamping base is configured as claimed including a support column, base, elastic clamping ring, and elastic clamping jaws as claimed.
Paproski teaches an elastic clamping structure having a base, a support column, an elastic ring, and a plurality of elastic jaws arranged as claimed, but fails to teach that the elastic clamping base comprises a limit protrusion, is retained by a limit protrusion, or is integral to a needle plate as claimed.
In the opinion of the Examiner, it would not have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Qui to arrive at the invention of claims 1, 4, or 5 as claimed, at least because the prior art fails to provide motivation to first add an elastic clamping base to the device of Qui, and then modify that elastic clamping base to include a base, support column, elastic clamping ring, and elastic jaws as claimed, and then finally to provide the elastic .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Benjamin J Klein/Primary Examiner, Art Unit 3781